Citation Nr: 1210903	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-36 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for a lumbosacral spine disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for radiculopathy.

6.  Entitlement to a disability rating greater than 20 percent for service-connected recurrent right shoulder dislocation.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from April 4 to December 11, 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the Veteran had requested that he be afforded both a Board hearing in connection with his claims.  A report of contact dated in September 2011 indicates that the Veteran was contacted regarding the status of his appeals and hearing requests, during which conversation the Veteran indicated his desire to withdraw his hearing requests.  Accordingly, the Veteran's request for a hearing before a member of the Board is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).

(The decision below addresses the Veteran's claim of service connection for a left shoulder disability, as well as entitlement to a rating greater than 20 percent for his service-connected right shoulder disability.  The issues of entitlement service connection for fibromyalgia, radiculopathy, and lumbosacral and cervical spine disabilities are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran does not have a left shoulder disability that is attributable to military service or to a service-connected disability.

2.  The Veteran's right shoulder disability has been manifested by infrequent dislocations, pain, and limitation of motion without functional loss equating to limitation of arm motion to midway between side and shoulder level; frequent episodes of dislocation have not been shown.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a left shoulder disability that is the result of disease or injury incurred in or aggravated by active military service or that is secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  The criteria for an evaluation in excess of 20 percent for recurrent dislocation, right shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5200, 5201, 5202 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  

The RO received the Veteran's claims of service connection for a left shoulder disability and for an increased disability evaluation for his service-connected right shoulder disability in January 2008.  In March 2008, the RO sent to the Veteran a letter notifying him of the evidence required to substantiate his claim of service connection for a left shoulder disability on both a direct and a secondary basis.  The letter also informed the Veteran of the need to submit evidence showing that his service-connected right shoulder disability had increased in severity.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  

The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates and stated that in determining the appropriate disability rating, the RO would consider that impact of the disability and its symptoms on employment.  The RO informed the Veteran that he should submit evidence regarding how his disability affected his ability to work.  The letter further stated that the Veteran could submit statements from individuals who were able to describe their observations of the Veteran's disability and the way in which it had worsened, as well as his own lay statements in support of his claim.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the March 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, private medical records, VA examination reports, as well as statements from the Veteran.  The Veteran opted not to have a hearing in this case.

The Board also finds that the Veteran was provided with adequate VA examinations in connection with his increased rating claim in May 2009 and May 2011.  At the outset, the Board notes that the May 2009 VA examiner indicated that the claims folder was not available for review.  Failure to review the claims folder does not, by itself, automatically render the opinion inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. 295, 301 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Here, the Veteran provided the examiner with a detailed history of his reported disability, to include his current symptomatology, which was consistent with the report of disability contained in his STRs and VA treatment records.  Further, as the Veteran is seeking an increased disability evaluation for an already service-connected disability, "it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, the Board finds any error in not providing the VA examiner with the claims folder to be nonprejudicial.  See Nieves-Rodriguez, supra; see also Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change objective and dispositive findings made during medical examination).

Both VA examiners considered the Veteran's reported symptoms, conducted the appropriate testing, and made all findings necessary to apply the rating criteria.  Upon review of the examination reports and the VA treatment records, the Board is satisfied that the claims folders contains sufficient evidence by which to evaluate the Veteran's service-connected right shoulder disability in the context of the rating criteria and throughout the appeal period.  Accordingly, the Board has properly assisted the Veteran by affording him an adequate VA examinations in connection with his increased rating claim.  

The Board has also considered whether a VA examination was required in connection with the Veteran's claim of service connection for a left shoulder disability under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record is such that the duty to obtain medical examinations was not triggered in connection with the Veteran's claim of service connection for a left shoulder disability.  Although a September 2009 magnetic resonance imaging (MRI) test showed moderate degenerative changes in the left acromioclavicular (AC) joint with impingement, the evidence fails to suggest an association between the Veteran's left shoulder disability and his service-connected right shoulder disability.  Not one of the VA examiners or treating clinicians has related the Veteran's left shoulder disability or complained-of left shoulder pain to the Veteran's right shoulder disability.  Moreover, the Veteran does not contend, nor does the evidence suggest, that he injured his left shoulder in service or that his left shoulder disability is directly related to military service.

Further, although the Veteran has stated his belief that his left shoulder disability is related to his service-connected right shoulder disability because he did not experience left shoulder symptomatology until after his 2007 right shoulder dislocation, the etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony 'falls short' in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given this evidence, the Board finds that there is no requirement to obtain a VA medical examination in connection with the Veteran's claim of service connection for a left shoulder disability.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  

II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).

In January 2008, the Veteran filed a claim for VA compensation benefits, seeking service connection for a left shoulder disability.  He indicated his belief that his left shoulder pain was related to his service-connected right shoulder dislocation.  As noted above, the Veteran has been diagnosed as having degenerative changes of the left AC joint.  At the outset, the Board notes that there is no indication of complaints or treatment related to the left shoulder in the Veteran's STRs.  There is also no competent evidence that directly relates the Veteran's left shoulder disability to his active military service.  Moreover, the Veteran himself has indicated that his current left shoulder problems did not arise until after his most recent right shoulder dislocation in 2007.  In his VA Form 9 (Appeal to the Board of Veterans' Appeals), he asserted his belief that his recurrent right shoulder dislocation triggered his left shoulder arthritis.  Based on this evidence, there is no indication that the Veteran's left shoulder disability was incurred in or aggravated by active service.  There is no indication that the degenerative changes of the left AC joint manifested to a compensable degree within one year of the Veteran's separation from military service in 1985.  Thus, a grant of service connection on a direct or presumptive basis is not warranted.

As to the Veteran's claim of service connection for a left shoulder disability secondary to his service-connected right shoulder disability, the Veteran was granted service connection for recurrent dislocation of the right shoulder in September 2003.  In May 2008, he presented to a VA medical center (VAMC) with complaints of left shoulder pain, which he indicated had been present for one year.  A September 2009 MRI showed evidence of degenerative changes of the left AC joint.  Thus, the question before the Board is whether the Veteran's left shoulder disability is proximately due to or the result of his right shoulder disability, including whether his left shoulder disability has been aggravated by his right shoulder disability.  See Allen, supra.  

Relevant evidence shows that in March 2008, the Veteran complained of chronic left shoulder pain with mild limitation of motion.  He indicated pain at 120 degrees of abduction.  X-rays revealed a normal shoulder joint, with no evidence of fractures.  On examination in May 2009, it was noted that the Veteran had tenderness in the left shoulder muscles.  Although the Veteran complained of some pain on motion, he was diagnosed as having a normal left shoulder.  A September 2009 MRI showed mild degenerative changes of the left AC joint were seen.  

Despite the Veteran's complaints of left shoulder pain since 2007 and the subsequent diagnosis of mild degenerative changes of the left AC joint, none of the VA clinicians who have treated the Veteran has indicated that the Veteran's left shoulder disability is in any way related to his right shoulder dislocation.  Nor does the evidence suggest that the Veteran's right shoulder dislocation has aggravated his left shoulder disability.  Indeed, there is no evidence, other than the Veteran's own assertions, to suggest that his left shoulder disability is caused or aggravated by his right shoulder dislocation.  

While the Veteran believes that his left shoulder pain and limitation of motion was triggered by his 2007 right shoulder dislocation because his left shoulder symptoms did not manifest until after that date, there is simply no evidence of record to support a finding that the Veteran's left shoulder disability is secondary to, as opposed to coincidental with, his service-connected recurrent right shoulder dislocation.  As noted above, generally the etiology of dysfunctions and disorders is a medical determination and, as a layperson, without the appropriate medical training and expertise, the Veteran is not competent to make such an etiological conclusion with regard to his left shoulder disability.  See Colantonio, Jandreau, and Espiritu, all supra.

The Board notes that the Veteran was not afforded a VA examination for the purpose of determining whether his left shoulder disability is proximately due to or the result of, or aggravated by, his right shoulder disability.  However, as discussed above, because there is no competent evidence that suggests a link between the Veteran's current left shoulder disability and his service-connected right shoulder disability, VA's duty to provide him with a medical examination in this case was not triggered.  See McLendon, 20 Vet. App. at 81.

In sum, the Board finds that the evidence fails to support a finding of secondary service connection and the claim of service connection for a left shoulder disability must be denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board is unable to identify a reasonable basis for granting service connection for a left shoulder disability under any theory advanced by the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2011).  


B.  Disability Rating

The Veteran asserts that his recurrent dislocation of the right shoulder has been more disabling than currently rated.  He contends that a rating in excess of 20 percent is warranted.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The Veteran's right shoulder disability is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5014-5202.  The Board notes that with diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated DC in this case indicates that osteomalacia is the service-connected disorder and that the rating assigned is based on impairment of the humerus under DC 5202.

Under DC 5014, osteomalacia is to be rated on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5014 (2011).  The criteria for limitation of motion of the arm/shoulder can be found under DCs 5200 through 5202.  Ratings for ankylosis of the scapulohumeral articulation, major arm, range from 30 to percent 50 percent under DC 5200.  See 38 C.F.R. § 4.71a, DC 5200 (2011).

Under DC 5201, a 20 percent disability rating is contemplated for limitation of motion of the major or minor arm at shoulder level or for limitation of the minor arm to midway between side and shoulder level.  A 30 percent disability rating is warranted for limitation of the major arm to midway between side and shoulder level or when motion of the minor arm is limited to 25 degrees from the side.  A 40 disability rating is warranted when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2011).  

Under DC 5202, pertaining to other impairment of the humerus, malunion with moderate deformity (major and minor shoulder) warrants a 20 percent disability rating; malunion with marked deformity is evaluated as 30 percent disabling for the major shoulder and as 20 percent disabling for the minor shoulder.  38 C.F.R. § 4.71a, DC 5202.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, is evaluated as 20 percent disabling (major and minor shoulder); recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, is evaluated as 30 percent disabling for the major shoulder and as 20 percent disabling for the minor shoulder.  Id.  A fibrous union of the humerus is evaluated as 50 disabling for the major shoulder and as 40 percent disabling for the minor shoulder; a nonunion of the humerus is evaluated as 60 disabling for the major shoulder and as 50 percent disabling for the minor shoulder; and a flail shoulder (loss of head of humerus) is evaluated as 80 disabling for the major shoulder and as 70 percent disabling for the minor shoulder.

"Handedness" for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, shoulder disability ratings are applicable.  38 C.F.R. § 4.69 (2011).

The Veteran was afforded a VA examination in connection with his claim for an increased disability rating for his service-connected right shoulder disability in May 2009.  Examination of the right shoulder revealed tenderness, but no deformity, effusion, crepitus, swelling, warmth, or atrophy of muscles.  Active and passive movements, and movements against gravity and resistance, were all the same.  Range-of-motion testing revealed flexion to 90 degrees, limited by pain and stiffness at 90 degrees; extension to 35 degrees, limited by pain and stiffness at 35 degrees; abduction to 90 degrees, limited by pain and stiffness at 90 degrees; and pronation and supination to 70 degrees, limited by pain and stiffness at 70 degrees.  The Veteran's shoulder strength was noted to be a five out of five.  There was no additional functional impairment due to pain, pain on repeated use, weakness, fatigue, lack of endurance, incoordination, or flare-ups.  

An April 2009 VA outpatient treatment note indicated tenderness throughout the shoulder joint.  Abduction was noted to be from 0 to 130 degrees.  A September 2009 MRI test showed moderate degenerative changes in the right acromioclavicular joint with impingement.  Tendinosis was seen in the supraspinatus tendon, but no significant effusions were observed.  The Veteran's VA treatment records show frequent complaints of right shoulder pain, but note that the Veteran had declined surgery for his recurrent right shoulder dislocation.  

The Veteran was afforded another VA examination in May 2011.  He reported twice dislocating his right shoulder since service, the most recent of which had occurred in 2007.  His then-present complaints consisted of pain and some limited mobility.  Physical examination of the right shoulder revealed somewhat inconsistent active ranges of motion.  It was noted that when undressing, the Veteran was able to bring the right shoulder to 90 degrees without pain on abduction.  When examined, however, he had abduction to only 60 degrees, with grimacing and complaints for pain at 60 degrees.  He had internal and external rotation to 60 degrees, with pain at 60 degrees.  Flexion was to 110 degrees, with pain at 110 degrees, and extension was to 50 degrees, with pain at 50 degrees.  Adduction was from 0 to 20 degrees, with pain at 20 degrees.  There was no atrophy of the supra or infraspinatus or deltoid.  

Upon review of the evidence, the Board finds that a rating greater than the currently assigned 20 percent is not warranted.  Notably, the evidence fails to show malunion of the humerus, a fibrous union of the humerus, a nonunion of the humerus, or the loss of the head of the humerus.  Further, while the Veteran has experienced recurrent dislocations, they are not frequent in nature.  The Veteran has had only two dislocations of the right shoulder since his separation from service in 1985 and there is no evidence of any dislocation since 2007.  The Board considers three two dislocations over a span of over 25 years to be infrequent.  Thus, the evidence does not support a finding of frequent dislocations as required by the criteria for a 30 percent rating under DC 5202.  In sum, there is no evidence upon which to award a rating greater than the currently assigned 20 percent under the rating criteria set forth in DC 5202.

Although entitlement to an increased evaluation under the Veteran's assigned DC has not been established, the Board must also consider the propriety of assigning a higher, or separate, rating under another potentially relevant DC.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  That is because the assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

While the Board has considered whether an increased evaluation would be in order under other relevant DCs, the Board finds that the criteria for a rating in excess of 20 percent for the Veteran's right shoulder disability are simply not met.  See 38 C.F.R. § 4.71a, DCs 5200 and 5201.  In this regard, the medical evidence of record does not show the Veteran to have ankylosis.  As demonstrated by the range-of-motion findings of record, the Veteran's arm and shoulder do not appear to be fixed or immobile.  (The Board notes that ankylosis is defined as the immobility or fixation of a joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) ("Ankylosis is '[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint,'" quoting Stedman's Medical Dictionary 87 (25th ed. 1990)).)  
Moreover, on examination in May 2009, the Veteran was able to achieve 90 degrees of flexion and abduction, with pain at 90 degrees.  Although when examined in May 2011, the Veteran had only 60 degrees of abduction and was noted to grimace and complain of pain at 60 degrees, the Veteran was also observed to achieve 90 degrees of abduction without pain when undressing.  Regardless of this inconsistency, the findings do not indicate that the Veteran's right shoulder motion is limited to midway between his side and shoulder level (45 degrees), even considering the point at which he complained of pain (60 degrees) during the May 2011 examination.  Thus, a rating greater than the currently assigned 20 percent is not warranted under DC 5201.  See 38 C.F.R. § 4.71a, DC 5201.  

The Board notes that when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss a veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

In the instant case, the Veteran has reported his main symptoms to be shoulder pain and limited motion.  However, the most favorable probative evidence showed abduction limited to 60 degrees on account of pain.  Thus, even considering the Veteran's complaints of pain, he is able to achieve right shoulder motion to a degree greater than that which would satisfy the criteria for a 30 percent rating under DC 5201.  Further, testing failed to show weakness, instability, incoordination, excess fatigability, swelling, deformity, or atrophy of disuse.  Thus, the Board finds entitlement to a rating greater than 20 percent in accordance with DeLuca, supra, has not been established.  

The above determinations are based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's symptoms are described by the rating criteria.  In other words, the Veteran's right shoulder disability results in infrequent recurrent dislocations, pain, and limitation of motion.  A review of the Veteran's VA treatment records fails to reveal symptomatology not contemplated by the relevant diagnostic criteria with application of 38 C.F.R. §§ 4.40, 4.45.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluation[] for [his service-connected disability is] inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2011).  

The Board also notes a February 2010 VA treatment record indicates that the Veteran had complained of constant right shoulder pain since his 2007 dislocation that impaired his ability to work.  However, the rating schedule is intended to compensate Veteran's for diminished earning capacity and thus necessarily takes into account some degree of occupational impairment.  See 38 U.S.C.A. § 1155 (West 2002).  By virtue of his being in receipt of a 20 percent disability rating, the Veteran is already being compensated for occupational impairment.  Without evidence of symptomatology not contemplated by the rating schedule, the Board finds that the Veteran's purported occupational impairment is not, in and of itself, a reasonable basis for referring the matter for extraschedular consideration.  

Moreover, as the Veteran has not presented cogent evidence of unemployability as a result of his service-connected right shoulder disability alone, the Board finds that entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has not been raised by the Veteran or the record.  See Comer v. Peake, 552 F .3d 1362, 1366 (Fed.Cir.2009) (holding that TDIU rating must be considered with disability rating issue whenever there is "cogent evidence of unemployability, regardless of whether [claimant] states specifically that he is seeking TDIU benefits."); Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that the issue of entitlement to TDIU based on a single service-connected disability is part of an increased rating claim when that issue is raised by the record).  Although the Veteran reported during an August 2003 VA examination that he was not working, it was reported that he was not working due to his back problems.


ORDER

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to a disability rating greater than 20 percent for service-connected recurrent right shoulder dislocations is denied.


REMAND

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.

In May 2009, the Veteran was afforded a VA examination in connection with his claims of service connection for fibromyalgia, radiculopathy, and lumbosacral and cervical spine disabilities.  The Board notes that in claiming service connection for fibromyalgia, radiculopathy, and lumbosacral and cervical spine disabilities, the Veteran asserted his belief that "these additional disease and/or disorder[s are] a result of recurrent right shoulder dislocation."  The Veteran indicated that none of his symptoms existed until after he had dislocated his shoulder for the third time in February 2007.  

Here, although the VA examiner opined that the Veteran's fibromyalgia and lumbosacral and cervical spine disabilities were less likely as not secondary to the Veteran's dislocation of the right shoulder, a review of the examination request reveals that the examiner was asked to opine whether it was at least as likely as not that the Veteran's claimed fibromyalgia and lumbosacral and cervical spine disabilities were caused by his service-connected right shoulder dislocation.  Secondary service connection, however, is a two-part issue that involves analysis of causation and analysis of aggravation.  See Allen, supra; 38 C.F.R. § 3.310(b).  Thus, in requesting the examiner to opine only as to the likelihood that the Veteran's claimed disabilities were caused by his service-connected right shoulder disability, the examination report did not produce a sufficient opinion to rely upon in this case.  Because the examination request was limited to the question of causation and the examiner was not asked to address the second element of aggravation, a remand is required for a new medical examination and opinion.  

On remand, the Veteran should be scheduled for a VA medical examination that addresses the nature and etiology of his current fibromyalgia and lumbosacral and cervical spine disabilities, to include consideration of whether the Veteran's fibromyalgia and lumbosacral and/or cervical spine disabilities may be secondary to his service-connected recurrent right shoulder dislocation.  Thus, the examiner should include a nexus opinion as to whether it is at least as likely as not that the Veteran's fibromyalgia, low back and/or cervical spine disabilities are attributable to his active military service and whether it is at least as likely as not the Veteran's service-connected right shoulder disability has caused or made chronically worse the Veteran's fibromyalgia, low back, and/or cervical spine disabilities.  

A review of the May 2009 VA examination also reveals that the examiner was not provided with the claims folder for review prior to conducting his examination of the Veteran.  While failure to review the claims folder does not, by itself, automatically render a medical opinion inadequate, because the examiner provided no rationale for his negative opinions regarding the Veteran's lumbosacral and cervical spine disabilities, the Board cannot determine that the examiner's inability to review the claims folder prior to rendering his opinions was nonprejudicial in this case.  See Nieves-Rodriguez and Snuffer, both supra.  As to the examiner's opinion regarding the Veteran's fibromyalgia, the Board notes that the Veteran had submitted an internet article from the National Institute of Arthritis and Musculoskeletal and Skin Diseases at the National Institute of Health, wherein it is suggested that fibromyalgia could be linked to repetitive injuries.  The examiner's inability to comment on the information contained in this article diminishes the probative value of his opinion.  On remand, the claims folder must be made available to, and reviewed by, the VA examiner prior to his/her examination of the Veteran.  Further, any opinion rendered as part of the examination to be afforded on remand should be supported by a complete rationale, to include citation to pertinent evidence of record and/or medical authority, as appropriate.

Concerning the Veteran's claim of service connection for radiculopathy, the Board notes that the May 2009 VA examiner found no evidence of radiculopathy.  Electromyography (EMG) testing performed in May 2008 produced no electrical evidence of peripheral neuropathy.  VA treatment records also note that radiculopathy is unlikely, as the Veteran would not have multiple sites of dysfunction.  VA treatment records do, however, suggest that the Veteran's reported symptoms of numbness and tingling in his extremities, which he has claimed as radiculopathy, are consistent with his fibromyalgia.  Thus, as part of the examination to be afforded on remand, the examiner should be asked to determine whether the Veteran has peripheral neuropathy and/or radiculopathy or whether the Veteran's complained-of neurological symptoms are manifestations of his fibromyalgia.  If it is determined that the Veteran indeed has peripheral neuropathy and/or radiculopathy, the examiner should opine as to the likelihood that any neuropathy and/or radiculopathy has been caused or made chronically worse by the Veteran's service-connected right shoulder disability.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to his claims of service connection for fibromyalgia, radiculopathy, and lumbosacral and cervical spine disabilities.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After the development requested in paragraph 1 above has been completed, the Veteran should be afforded a VA examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)

The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.

The examiner should provide an opinion as to whether the Veteran's currently diagnosed degenerative disc disease of the lumbosacral and cervical spine is at least as likely as not directly related to his period of military service.  An opinion should also be provided as to whether it is at least as likely as not the Veteran's service-connected recurrent right shoulder dislocation has caused or made chronically worse the Veteran's degenerative disc disease of the lumbosacral or cervical spine.  The examiner should identify any neurological symptoms related to the Veteran's lumbosacral and/or cervical spine disabilities.


The examiner should provide an opinion as to the following:

a) is the Veteran's currently diagnosed fibromyalgia at least as likely as not directly related to his period of military service?  An opinion should also be provided as to whether it is at least as likely as not the Veteran's service-connected recurrent right shoulder dislocation has caused or made chronically worse the Veteran's fibromyalgia.  

b)  does the Veteran suffer from peripheral neuropathy and/or radiculopathy?  If so, is it at least as likely as not the Veteran's service-connected recurrent right shoulder dislocation has caused or made chronically worse the Veteran's neuropathy and/or radiculopathy?  

c)  are the Veteran's identified neurological symptoms a manifestation of his fibromyalgia?

The examiner's opinions should be based upon both physical examination and consideration of the Veteran's documented history and assertions through review of the claims file.  The examiner should specifically comment on the information contained in the National Institute of Arthritis and Musculoskeletal and Skin Diseases article provided by the Veteran.  

Regardless of whether the examiner's opinion is favorable or negative, the examiner must provide 

support for his/her opinions that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  Medical reasons to accept or reject the Veteran's assertion that his disc disease, fibromyalgia, and neurological symptoms are attributable to his right shoulder dislocation because his symptomatology did not manifest until after his 2007 dislocation should be set forth.

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


